Citation Nr: 1408960	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-37 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for scar, residuals of a right inguinal hernia repair with mild ilioinguinal neuropathy, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to August 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing was held on November 4, 2011, in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination to address the current symptomatology of the Veteran's disability.

The Veteran requests a disability evaluation in excess of 10 percent for his service-connected scar, residuals of a right inguinal hernia repair with mild ilioinguinal neuropathy.  The Veteran has had two VA examinations since filing his claim; however, during his hearing before the Board, he testified that the examination reports are inadequate for rating purposes.  Specifically, he believes that the VA examiners did not perform appropriate testing, to include electromyography (EMG) testing, to measure the severity of his pain.  The Board has reviewed the examination reports and observes that the VA examiners did not address the Veteran's residual nerve involvement.  Because the service-connected disability includes the scar and mild ilioinguinal neuropathy, the Board finds that a remand is warranted to schedule a VA examination to address the symptoms associated with both residuals from his right inguinal hernia repair.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his scar, residuals of a right inguinal hernia repair with mild ilioinguinal neuropathy.  The claims file, to include pertinent electronic records on "Virtual VA" and/or "VBMS", must be made available to the VA examiner and the examiner must indicate review of the claims file in the examination report.  

2.  The examiner must address all symptoms related to the residual scar, to include whether the scar is painful, unstable, superficial, and/or nonlinear.  The scar must be measured and it must be determined whether the scar results in any limitation of function.  Unretouched color photographs should be taken in connection with this examination and associated with the claims file.

The examiner must also address the Veteran's associated ilioinguinal neuropathy, and indicate whether the Veteran has neuritis, neuralgia or paralysis of the affected nerve, whether it is mild, moderate, or severe, and the rationale for such determination.  All testing deemed necessary by the examiner, to include EMG testing, should be performed.  In this case, the Veteran has specifically stated that he believes EMG testing should be performed.  Therefore, if the examiner believes such testing is not needed in this case, the examiner should state why such testing is not necessary in the examination report.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination or examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AMC/RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Once the above actions have been completed, the AMC/RO must re-adjudicate the Veteran's claim.  The AMC/RO must address whether the Veteran is entitled to a separate rating for neuropathy and whether referral for extraschedular consideration is warranted.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


